COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Bradley J. Fish, Inc. d/b/a Sullair of Houston v. Lesar Electric &
                          Design, LLC

Appellate case number:    01-19-00064-CV

Trial court case number: 2018-08280

Trial court:              151st District Court of Harris County

Date motion filed:        December 21, 2020

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ____/s/ Julie Countiss_______
                   Acting for the Court

Panel consists of: Justices Kelly, Landau, and Countiss.

Date: May 13, 2021